756-/*
                         ELECTRONIC RECORD



                                                               AGGRAVATED
COA#       04-12-00430-CR                      OFFENSE:        SEXUAL ASSAULT

           CHARLES ARRINGTON v
STYLE: the state of texas                      COUNTY:         BEXAR

COA DISPOSITION:     AFFIRMED                  TRIAL COURT:    187TH


DATE:08/04/2015                 Publish: NO    TCCASE#:        2011CR1663




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA #:


     APP£LLAMr*£>                   Petition        CCA Disposition:   156-/5
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

    Pse~&?ec/                                       JUDGE:
DATE:    /I/Oy.   V. 20/<T                          SIGNED:                 PC:

JUDGE:      Po                                      PUBLISH:                DNP:




                                                                            MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: